19 F.3d 1428
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Waverly E. BROOKMAN, Plaintiff Appellant,v.Ellis WRIGHT, Warden;  Harold Underwood;  Dr. Shou;  Dr.Holland;  Hopson;  G.L. Bass, Warden;  Powell, DeputyWarden;  Nurse Jefferies;  Nurse Jones;  Nurse Copeland;Nurse Goodrich, Defendants Appellees.
No. 93-7282.
United States Court of Appeals, Fourth Circuit.
Submitted March 17, 1994.Decided March 31, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-92-577-3)
Waverly E. Brookman, appellant pro se.
Pamela Anne Sargent, Asst. Atty. Gen., Richmond, VA;  Jeff Wayne Rosen, Adler, Rosen & Peters, P.C., Virginia Beach, VA;  John Britton Russell, Jr., Russell, Cantor, Arkema & Edmonds, P.C., Richmond, VA, for appellees.
E.D.Va.
AFFIRMED.
Before PHILLIPS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the magistrate judge's* order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Brookman v. Wright, No. CA-92-577-3 (E.D. Va.  Oct. 28, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The parties contested to the jurisdiction of the magistrate judge pursuant to 28 U.S.C.A. Sec. 636(c)(1) (West 1993)